         Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COMMON CAUSE GEORGIA, as an                    )
organization,                                  )
                                               )
      Plaintiff,                               )
                                               )      Civil Action
v.                                             )
                                               )      File No. 1:18-CV-05102-AT
BRIAN KEMP, in his official capacity as        )
Secretary of State of Georgia,1                )
                                               )
      Defendant.                               )

DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
     A TEMPORARY RESTRAINING ORDER AND EXPEDITED
                       DISCOVERY

                                   INTRODUCTION

      Plaintiff’s lawsuit and motion for a temporary restraining order do not

provide the legal basis, let alone the evidence, that would be necessary to support

the extraordinary relief Plaintiff seeks. Plaintiff essentially asks this Court to

ignore well-established Georgia law regarding the due process surrounding

provisional ballots and allow those ballots to be considered regardless of whether

the electors complied with Georgia law. Plaintiff admits it has had concerns about


1
 Defendant Kemp resigned from his position as Secretary of State, which will be
effective later today. Governor Deal has appointed Robyn A. Crittenden as the
new Secretary of State for the State of Georgia.
         Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 2 of 28




the alleged “vulnerabilities” of the My Voter Page on the Secretary of State’s

website for years. Plaintiff also expressed concerns about the provisional voting

system in Georgia, which has also been in place for years. Yet, Plaintiff waited

until the day before this election to file this lawsuit, and only after learning the

number of provisional ballots that were outstanding did Plaintiff seek immediate

relief. This is not a case about the current election; in reality, it is a challenge to

Georgia’s provisional voting laws that could have and should have been brought

well before this election to prevent the kind of “[j]udicial involvement in vote-

counting [that] invites ugly consequences.” Fla. State Conf. of N.A.A.C.P. v.

Browning, 522 F.3d 1153, 1164 (11th Cir. 2008). Put simply, Plaintiff’s delay

weighs against the temporary, extraordinary relief Plaintiff now seeks. This is

particularly true in light of the fact that statewide runoffs are likely; ballots must be

prepared, and early voting may commence as early as the week after Thanksgiving.

      Most importantly, Plaintiff has not shown it has an injury sufficient to confer

jurisdiction on this Court. In its Complaint, Plaintiff vaguely alleges it has had to

“redouble its efforts to counter this latest challenge to Georgia citizens’

fundamental right to vote” without further explanation. This is not enough to

confer standing. Furthermore, Plaintiff relies solely on unsubstantiated hearsay

and speculation to support its contention that state and federal violations have


                                           -2-
         Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 3 of 28




occurred, which is not enough to grant the drastic relief Plaintiff currently seeks.

Finally, it is not in the public interest for the Court to grant Plaintiff’s requested

injunction. The requested relief would cause a massive disruption to the Georgia

election process and go against well-established Georgia law regarding the

processing of provisional ballots.

                     ARGUMENT AND CITATION OF AUTHORITY

 I.   Plaintiff Lacks Standing.

      Article III of the Constitution constrains the federal courts’ authority to

resolve only cases and controversies, and the courts therefore have jurisdiction

only over litigants who have standing to sue. Nicklaw v. Citimortgage, Inc., 839

F.3d 998, 1001 (11th Cir. 2016) (citing U.S. Const. art. III, §§ 1-2 and Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992)). “Standing is a threshold

jurisdictional question which must be addressed prior to and independent of the

merits of a party’s claims.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974

(11th. Cir 2005) (quoting Dillard v. Baldwin Cty. Comm’rs, 225 F.3d 1271, 1275

(11th Cir. 2000) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102

(1998))). Indeed, there is “[n]o principle . . . more fundamental to the judiciary’s

proper role in our system of government than the constitutional limitation of




                                           -3-
         Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 4 of 28




federal court jurisdiction to actual cases or controversies. DaimlerChrysler Corp.

v. Cuno, 547 U.S. 332, 341 (2006).

      Plaintiff must establish that it has standing to sue based on its Complaint. Id.

at 976 (citing Raines v. Byrd, 521 U.S. 811, 818 (1997)).

      Article III standing has three minimum requirements: (1) injury in fact; (2)

causation; and (3) redressability. Id. at 980 (quoting Lujan, 504 U.S. at 560-61).

All three elements are required, and each must be supported in the same way as

any other matter on which Plaintiff bears the burden of proof. Id. at 975 (quoting

Lujan, 504 U.S. at 561). It is the Plaintiff’s burden to clearly and specifically set

forth facts in the complaint sufficient to satisfy Article III standing:

             It is not enough that the [plaintiff]'s complaint sets forth facts
             from which we could imagine an injury sufficient to satisfy
             Article III's standing requirements, since we should not
             speculate concerning the existence of standing, nor should we
             imagine or piece together an injury sufficient to give plaintiff
             standing when it has demonstrated none. The plaintiff has the
             burden to clearly and specifically set forth facts sufficient to
             satisfy Art. III standing requirements. If the plaintiff fails to
             meet its burden, this court lacks the power to create jurisdiction
             by embellishing a deficient allegation of injury.


Id. at 976 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990) and citing

Warth v. Seldin, 422 U.S. 490, 518 (1975)) (internal quotation marks and brackets

omitted).


                                           -4-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 5 of 28




          A. Plaintiff has not shown an imminent injury sufficient to have
             standing to pursue this temporary restraining order.

      First, a plaintiff only suffered an “injury in fact if he suffered an invasion of

a legally protected interest that is concrete, particularized, and actual or imminent.”

Nicklaw, 839 F.3d at 1002 (citing Lujan, 504 U.S. at 560). A concrete injury is

one that actually exists as a factual matter. Id. (citing Spokeo, Inc. v. Robins, 136

S.Ct. 1540, 1548 (2016)). A concrete injury is not one that is conjectural or

hypothetical. Bochese, 405 F.3d at 980 (quoting Lujan, 504 U.S. at 560-61). See

also id. at 985 (“We simply cannot conclude that the loss of a hypothetical and

uncertain prospect of earning a sum of money amounts to an ‘actual’ or

‘imminent’ injury.”). A concrete injury must be one that results in a

“demonstrable, particularized injury” to the plaintiff. Id. (quoting Warth, 422 U.S.

at 508). “The Supreme Court has ‘repeatedly reiterated that ‘threatened injury

must be certainly impending to constitute injury in fact’ and that ‘allegations of

possible future injury’ are not sufficient.” Ga. Republican Party v. SEC, 888 F.3d

1198, 1202 (11th Cir. 2018) (quoting Whitmore, 495 U.S. at 158).

      A court’s jurisdictional authority under Article III “exists only to redress or

otherwise to protect against injury to the complaining party, even though the

court's judgment may benefit others collaterally. A federal court's jurisdiction

therefore can be invoked only when the plaintiff himself has suffered some

                                          -5-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 6 of 28




threatened or actual injury resulting from the putatively illegal action.” Id.

(quoting Warth 422 U.S. at 499) (internal quotation marks omitted). An alleged

injury alone is not enough to establish standing. Plaintiff must also show an injury

that is “certainly impending” and traceable to the challenged action. Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409, 133 S. Ct. 1138 (2013) (emphasis in

original). A mere belief that there is a connection is not enough. Id.

      The alleged injury here amounts to a belief that a potential risk of voter-

record manipulation might exist. [Doc. 1 at ¶¶ 10, 12 (“It is believed that an

attacker could potentially automate this process to change the registration of

multiple voters at once,” and “While it is not known how long the vulnerabilities

described above have been in place or whether they have been exploited in any

way, these mistakes could possibly be the result of vulnerabilities being exploited

to change or delete voter information.”) (emphasis added).] The alleged injury

thus is speculative and does not constitute an actual, concrete, particularized, de

facto injury required to support standing and, instead, is the sort of conjectural or

hypothetical allegation that deprives this Court of jurisdiction over Plaintiff’s

action. See Bochese, 405 F.3d at 980 (quoting Lujan, 504 U.S. at 560-61). The

Court therefore does not have jurisdiction over Plaintiff’s suit.

          B. Plaintiff Fails to Demonstrate It Has Standing as an Organization.


                                          -6-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 7 of 28




      Moreover, a plaintiff must show and rely only on injury that it has suffered

and cannot, for example, rely on potential harm that may have befallen others. See

Gill v. Whitford, 138 S.Ct. 1916, 1931 (2018). In the complaint, Plaintiff does not

attempt to enforce the rights of its members, nor can it. There are no allegations

that any of Plaintiff’s members’ voting information was changed due to a hack into

the My Voter Page or even that a hack occurred. This deficiency is fatal because

without further evidence or a single voter that has suffered this kind of imagined

harm, such harm is simply in the realm of speculation and conjecture. See

Whitmore v. Arkansas, 495 U.S. 149, 158-159, 110 S.Ct. 1717 (1990) (collecting

cases on potential future injury).

      Rather, Plaintiff merely copies the wording from prior Eleventh Circuit

opinions addressing organizational standing in the election context - specifically,

the standing alleged by the NAACP in Common Cause/Georgia v. Billups, 554

F.3d 1340 (11th Cir. 2009). There, the NAACP (and individual voters) challenged

Georgia’s recently-enacted voter ID law, claiming the requirements imposed an

unconstitutional poll tax or violated the Civil Rights Act or the Voting Rights Act.

The Eleventh Circuit determined that the NAACP had standing as an organization

“to sue on its own behalf if the defendant’s illegal acts impair its ability to engage

in its projects by forcing the organization to divert resources to counteract


                                         -7-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 8 of 28




those illegal acts.” Id. at 1350 (emphasis added). In Billups, the NAACP

presented testimony and evidence that it had to re-route resources to assist voters in

complying with the newly-enacted statute and its photo identification

requirements. Specifically, the president of the Georgia chapter of the NAACP

testified that the new legislation diverted volunteers and resources “from ‘getting

voters to the polls’ to helping them obtain acceptable photo identification.” Id.

Unlike the NAACP in Billups and outside a vague allegation that it had to

“redouble its efforts to counter this latest challenge to Georgia citizens’

fundamental right to vote” [Doc. 1 at ¶5], Plaintiff has failed to allege how the

alleged “vulnerabilities” in the “My Voter Page” has caused it to have “fewer

resources to devote to its other organizational activities.” This is especially true

given that the provisional ballot statutes and regulations have been in place for

years. What’s more, the Eleventh Circuit is clear that a plaintiff “cannot bootstrap

the cost of detecting and challenging the illegal practices into injury for standing

purposes.” Florida State Conf. of the NAACP v. Browning, 522 F.3d 1153, 1166

(11th Cir. 2008). These “costs” must be “unrelated to the legal challenge.” Id.

      Most of the Eleventh Circuit’s decisions on organizational standing came

before Clapper, but all of those cases were readily able to identify a traceable harm

connected to the actions of the named defendant. In Browning, it was a new voter


                                          -8-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 9 of 28




verification requirement that had not yet been used in an election, where some

voters had been wrongly rejected by the defendant. Browning, 522 F.3d at 1157-

58. In Billups, it was helping voters obtain photo identification in a challenge to

the state’s new photo identification law. Billups, 554 F.3d at 1353-55 (11th Cir.

2009). In Ga. Latino Alliance for Human Rights, it was the cancellation of

citizenship classes to address inquiries about a new immigration law. Ga. Latino

Alliance for Human Rights v. Governor of Ga., 691 F. 3d 1250, 1260 (11th Cir.

2012). In Arcia, it was a new list maintenance program from the state. Arcia v.

Fla. Sec. of State, 772 F.3d 1335, 1340 (11th Cir. 2014). Here, there is no

evidence, outside Plaintiff’s legal challenge to “potential” vulnerabilities and

alleged tampering, that Defendant’s actions have cause Plaintiff to divert resources

to “counteract” the alleged conduct.

          C. Plaintiff’s injuries are not redressable by a favorable ruling.

      Finally, Plaintiff’s alleged injury must be redressable by the court; in other

words, it must be likely—not merely speculative—that a favorable decision by the

court will redress the plaintiff’s specific, alleged injury. Bochese, 405 F.3d at 980

(quoting Lujan, 504 U.S. at 560-61); cf. Kawa Orthodontics, LLP, 773 F.3d at 247

(ruling that where the plaintiff suffered alleged injury that was financial in nature,

money damages were only relief that could redress alleged injury, and the plaintiff


                                          -9-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 10 of 28




failed the redressability requirement because it did not seek money damages in its

complaint).

      Here, Plaintiff cannot demonstrate redressability because Defendant does not

control the counting of provisional ballots. O.C.G.A. §§ 21-2-50 and 21-2-50.2.

Instead, it is the local election superintendents whom the General Assembly has

charged with responsibility for the counting of election ballots, and they do not

work under the Defendant’s supervision. O.C.G.A. § 21-2-379.11 (“In primaries

and elections in which direct recording electronic (DRE) voting equipment is used,

the ballots shall be counted at the precinct or tabulating center under the direction

of the superintendent.”). The duty of counting provisional ballots falls squarely on

the county boards of registrars, and the governing Code provisions mention the

Secretary only as the recipient of a report stating the number of provisional ballots

cast and counted in the election. O.C.G.A. § 21-2-419(e); see O.C.G.A. § 21-2-

386(a)(1)(D) (providing provisional ballots for absentee voters only to be counted

if registrars can timely verify required voter information). Because the Secretary,

who is the only defendant Plaintiff named in this case, cannot provide the remedy

sought, Plaintiff fails the redressability requirement of standing and the Court lacks

jurisdiction over the action. See Women’s Emergency Network v. Bush, 323 F.3d




                                         -10-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 11 of 28




937, 949 (11th Cir. 2003) (“General executive power is not a basis for jurisdiction

in most circumstances”).

II.   Plaintiff Fails to Meet Its Burden of Showing Entitlement to a
      Temporary Restraining Order.

      “It is settled law in this Circuit that a preliminary injunction is an

‘extraordinary and drastic remedy.’” Dekalb County Sch. Dist. v. Ga. Bd. of Educ.,

2013 U.S. Dist. LEXIS 29535, *4 (N.D. Ga. Mar. 4, 2013) (citing Zardui-Quintana

v. Richard, 768 F.2d 1213, 1216 (11th Cir. 1985)). “There is no power the

exercise of which is more delicate, which requires greater caution, deliberation,

and sound discretion, or more dangerous in a doubtful case, that the issuing of an

injunction.” Congress of Racial Equality v. Douglas, 318 F.2d 95, 98 n. 2 (5th Cir.

1963). Accordingly, such relief “never ought to be extended, unless to cases of

great injury, where courts of law cannot afford an adequate and commensurate

remedy in damages.” Id. The Eleventh Circuit has instructed its district courts to

be even more tentative in issuing injunctions when, as here, the party to be

enjoined is a state governmental entity, stating:

      when, as in this case, [equitable remedies] are sought to be applied
      to officials of one sovereign by the courts of another, they can
      impair comity, the mutual respect of sovereigns—a legitimate
      interest even of such constrained sovereigns as the states and the
      federal government . . . [T]here is not an absolute right to an
      injunction in a case in which it would impair or affront the
      sovereign powers or dignity of a state . . . .

                                         -11-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 12 of 28




McKusick v. City of Melbourne, Fla., 96 F.3d 478, 487-88 (11th Cir. 1996).

      In order to obtain such relief, the movant must show: (i) a substantial

likelihood of success on the merits of the underlying case; (ii) irreparable harm in

the absence of an injunction, (iii) the harm suffered by the movant in the absence

of an injunction would exceed the harm suffered by the opposing party if the

injunction issued; and (iv) an injunction would not disserve the public interest. See

id. The movant has the burden of persuasion as to all four requirements. See

United States v. Jefferson County, 720 F. 2d 1511 (11th Cir. 1983).

      A typical injunction is prohibitive in nature and seeks simply to maintain the

status quo pending a resolution of the merits of the case. See Mercedes-Benz U.S.

Int’l, Inc. v. Cobasys, LLC, 605 F. Supp. 2d 1189, 1196 (N.D. Ala. 2009). “When

a preliminary injunction is sought to force another party to act, rather than simply

to maintain the status quo, it becomes a ‘mandatory or affirmative injunction,’ and

the burden on the moving party increases.” Exhibitors Poster Exch. v. Nat’l

Screen Serv. Corp., 441 F.2d 560, 561 (5th Cir. 1971); see also, Dantzler, Inc. v.

Hubert Moore Lumber Co., 2013 U.S. Dist. LEXIS 78664 (M.D. Ga. June 5, 2013)

(“Plaintiff’s request must be considered by the Court with greater scrutiny because

the burden for a movant requesting a mandatory injunction is higher.”). A plaintiff

seeking a mandatory injunction “must make a clear showing of entitlement to the

                                        -12-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 13 of 28




relief sought or demonstrate that extreme or serious damage would result absent

the relief.” Verizon Wireless Pers. Commc’n LP v. City of Jacksonville, Fla., 670

F. Supp. 2d 1330, 1346 (M.D. Fla. 2009). “[M]andatory injunctions are rarely

issued . . . except upon the clearest equitable grounds.” United States v. Bd. of

Educ. of Green Cty., Miss., 332 F.2d 40, 46 (5th Cir.1965); see Martinez v.

Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976) (“Mandatory preliminary relief,

which goes well beyond simply maintaining the status quo pendente lite, is

particularly disfavored”).

      As explained below, Plaintiff has failed to establish the elements necessary

to support their extraordinary request for mandatory, preliminary injunctive relief.

This Court should not enter the dramatic changes in Georgia election procedures

sought after the election, especially given the extremely disruptive nature of the

proposed changes, and Plaintiff’s motion should be denied.

         A. Plaintiff Cannot Show a Substantial Likelihood of Prevailing on
            the Merits.

      The most important factor in deciding whether to grant or deny a

preliminary injunction is the plaintiff’s likelihood of succeeding on the merits; a

failure to meet this initial hurdle relieves a court from considering the remaining

factors. Church v. City of Huntsville, 30 F.3d 1332, 1341-45 (11th Cir. 1994)



                                         -13-
          Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 14 of 28




(citing Northeastern Fl. Chapter of the Ass’n of Gen. Contractors of Am. v. City of

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990).

        Plaintiff’s entire case rises and falls on speculation from out of court

declarants, activists, and reporters. The information frequently contains hearsay

within hearsay within hearsay. And while courts in this Circuit frequently apply a

permissive standard to determine whether evidence can be admitted in a

preliminary injunction setting, that standard is not limitless. See Levi Strauss &

Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (citing Asseo v.

Pan Am. Grain Co., 805 F.2d 23, 26 (1st Cir.1986)). Indeed, evidence should be

excluded if it is hearsay and inappropriate “given the character and objectives of

the injunctive proceeding.” Id. The evidence upon which the Plaintiff relies is

highly speculative hearsay that is inappropriate given the significant relief the

Plaintiff’s request.

        For example, Exhibit A is an internet posting that appears to be a weblog

operated by someone who has written a book entitled: Family of Secrets: The Bush

Dynasty, America’s Invisible Government and the Secret History of the Last Fifty

Years.2 Exhibit B is a blog post from someone who appears “not [to be] a

professional driver on a closed course” and is a graduate student at the University


2
    See https://whowhatwhy.org/the-project/.

                                          -14-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 15 of 28




of Michigan. Exhibit F is an affidavit from a declarant that may be able to testify

and opines on the security of DRE voting machines, which are not at issue in this

lawsuit. Other exhibits are news articles that contain hearsay and speculation but

no statements (much less any under oath) of persons who have improperly been

denied the opportunity to have their provisional ballot counted.

      Plaintiff is simply asking the Court to assume that a vulnerability existed and

that it had a material impact on the election based on the unsworn, out-of-court

statements of random individuals and the opinion of the article’s authors that a

“potential” for harm existed. Even at this early stage, such unsubstantiated

assertions are insufficient to warrant the drastic and extraordinary relief of granting

a preliminary injunction.

          B. Plaintiff Cannot Demonstrate Irreparable Harm Absent the
             Grant of a Temporary Restraining Order.

      Even if Plaintiff established a likelihood of success on the merits (which, as

discussed, it has not), its failure to demonstrate “a substantial likelihood of

irreparable injury would, standing alone, make preliminary injunctive relief

improper.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). “A showing

of irreparable injury is the sine qua non of injunctive relief.” Id. “[T]he asserted

irreparable injury must be neither remote nor speculative, but actual and

imminent.” Id.; see also Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th

                                          -15-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 16 of 28




Cir. 1994) (injunctive relief is warranted only when a party “alleges, and ultimately

proves, a real and immediate – as opposed to a merely conjectural or hypothetical –

threat of future injury”).

      Here, Plaintiff has not even alleged – let alone established – that there is any

threat of irreparable harm to itself. Rather, Plaintiff asserts the potential for harm

exists for individuals outside of this lawsuit. Such allegations, even if true, cannot

form the for the issuance of a preliminary injunction. See, e.g., Sci. Applications,

Inc. v. Energy Conservation Corp. of Am., 436 F. Supp. 354, 357 (N.D. Ga. 1977)

(“[B]urden is on the plaintiffs to demonstrate: . . . an immediate and real threat of

irreparable injury to plaintiffs [and] that the imminent harm to plaintiffs is greater

than the harm to defendant if an injunction is imposed. . . .”) (emphasis added).

      “[C]ourts have frequently considered delay in initiating an action where . . .

preliminary injunctive relief has been requested” and held that “delay is suggestive

of a lack of irreparable harm.” Calhoun v. Lillenas Publg., 298 F.3d 1228, 1235

(11th Cir. 2002). As the Eleventh Circuit has observed, its “sister circuits and

district courts within this Circuit and elsewhere have found that a party’s failure to

act with speed or urgency in moving for a preliminary injunction necessarily

undermines a finding of irreparable harm.” Wreal, LLC v. Amazon.com, 840 F.3d

1244, 1248 (11th Cir. 2016) (affirming district court’s finding of absence of


                                         -16-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 17 of 28




irreparable harm where preliminary injunction motion “relied exclusively on

evidence that was available to [the plaintiff]” five months prior to the time the

motion was filed). “A delay in seeking a preliminary injunction of even only a few

months – though not necessarily fatal – militates against a finding of irreparable

harm.” Id. See also Regions Bank v. Kaplan, 2017 U.S. Dist. LEXIS 127803, *9

(M.D. Fla. Aug. 11, 2017) (plaintiff’s five-month delay in filing action and seeking

injunction after learning about allegedly fraudulent transfers “belie[d] [the

plaintiff’s’ claim of an imminent and irreparable injury”); U.S. Bank Nat’l Ass’n v.

Turquoise Props. Gulf, 2010 U.S. Dist. LEXIS 60882, 13-14 (S.D. Ala. June 18,

2010) (moving party’s failure to act with reasonable diligence to protect its own

interests after being on notice of the challenged conduct undercuts the movant’s

plea that it will suffer irreparable injury unless the court issues a mandatory

injunction); Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2nd Cir. 1993)

(holding that a party’s delay in seeking an injunctive relief “severely undermines

[its] argument that absent a stay irreparable harm w[ill] result”).

Plaintiff’s delay in seeking the injunctive relief requested is sufficient to deny the

injunction, and at a minimum, it severely undercuts its claim of irreparable harm

and any need for immediate relief.

          C. The Disruptive Relieve Sought by Plaintiff is not Favored by the
             Equities and is not in the Public Interest.

                                         -17-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 18 of 28




      Early voting has been underway in Georgia since October 15, 2018.

O.C.G.A. § 21-2-385(d)(1). Since that date, Georgians have been able to vote

provisional ballots if their names do not appear on the list of registered electors.

O.C.G.A. § 21-2-418(a). All provisional ballots must be processed no later than the

close of business tomorrow. O.C.G.A. § 21-2-419(c). Georgia’s provisional ballot

process has been in use since 2002. See 2002 GA. LAWS p. 598.

      Despite weeks of early voting where voters utilized provisional ballots and

Plaintiff having access to the information it alleges supports its complaint for

years, Plaintiff filed this action the day before the election, [Doc. 1], and then

waited. Only after learning the outcome of the election did Plaintiff move for

emergency relief regarding the treatment of provisional ballots. [Doc. 15].

      Plaintiff identifies its first claimed “problem” with Georgia’s registration list

in 2015, [Doc. 15-1, p. 93], and cites research allegedly conducted in 2016. Id.

While Plaintiff tries to cite to the public release of information about an attempted

hack of the My Voter Page earlier this week, Plaintiff did not have to learn any

new information to bring this lawsuit and has not explained why it only waited



3
 Plaintiff’s page numbers on the Court’s header do not match with page numbers
at the bottom of the pages. For consistency, Defendant Kemp uses the top page
numbers.

                                          -18-
           Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 19 of 28




until after the election to seek a massive change in the handling of provisional

ballots.

       In other words, Plaintiff filed its complaint, then waited to see if provisional

ballots would be an issue. As soon as it saw those ballots might decide one of the

races in the 2018 election, Plaintiff filed this request to halt the orderly processing

of provisional ballots by county officials—based on the “evidence” of printouts

from the internet.

       States have a critically important interest in the orderly conduct of elections.

Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5 (2006). Without more evidence

that “potential tampering” occurred, this Court should deny Plaintiff’s last-ditch

attempt to interfere with the election processes in Georgia.

            1. The balance of equities does not favor Plaintiff because of the
               significant disruption Plaintiff’s proposed remedy would make on the
               election process and on Georgia voters.

       A court weighing the equities of a proposed injunction must “balance the

competing claims of injury” and consider the “public consequences” of an

injunction. Winter, 555 U.S. at 24. A court should consider the harm the applicant

is likely to suffer with the harm the opponent will suffer if an injunction is

imposed. Scott v. Roberts, 612 F.3d 1279, 1290 (11th Cir. 2010).




                                          -19-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 20 of 28




      In this case, Plaintiff seeks an order stopping Defendant Kemp from

processing provisional ballots ahead of the certification deadline, which is

Tuesday, November 13, 2018 at 5:00pm. O.C.G.A. § 21-2-493(k).4 As discussed

further below and in the Declaration of Chris Harvey, the Secretary does not

process any provisional ballots. But to the extent Plaintiff seeks to enjoin local

election officials, it proposes a dramatic interruption in the normal process of

elections.

      Plaintiff frames its claims in terms of the fundamental right to vote, but any

impacted voter already has a remedy: the normal processing of provisional ballots

by their local election superintendents. If there is a single voter in the category

identified by Plaintiff—and Plaintiff has not identified even one—that voter can

contact his or her board of registrars regarding their provisional ballot. O.C.G.A. §

21-2-419(c).

      This is in sharp contrast to the massive impact on every Georgia runoff

election if the Court grants Plaintiff its requested relief. As Director Harvey

outlined, local officials must process 21,190 provisional ballots before tomorrow’s

deadline. (Harvey Dec. at ¶10.) After those ballots are verified, officials still have

to count them and process overseas and military ballots over the weekend to
4
 Because Monday, November 12 is a state holiday, the certification date in 2018
will be Tuesday.

                                         -20-
          Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 21 of 28




prepare for Tuesday’s certification deadline. (Harvey Dec. at ¶¶ 4-6, 11.) If this

Court enjoins the processing of provisional ballots, certification of the election

must be delayed, which will cause massive disruption in the normal processes of

preparation for the runoff. (Harvey Dec. at ¶¶ 13, 14.)

      The timelines set by the Election Code are clear: runoffs for Georgia races

are held on December 4, 2018, O.C.G.A. § 21-2-501(a)(4). Absentee ballots for the

runoff must be sent to voters “as soon as possible prior to any runoff.” O.C.G.A. §

21-2-384(a)(1). If certification takes place on Tuesday, candidates within one

percent of an opposing candidate can also ask for a recount for up to two business

days following certification. O.C.G.A. § 21-2-495(c)(1).

      A delay of even a day in the certification of the election results will be

incredibly disruptive. (Harvey Dec. at ¶¶ 13, 14.) Georgia’s Election Code contains

tight timelines because of the “strong desire to avoid election uncertainty and the

confusion and prejudice which can come in its wake” and the need for “the smooth

operation of government.” Broughton v. Douglas Cty. Bd. of Elections, 286 Ga.

528, 528–29, 690 S.E.2d 141 (2010) quoting Swain v. Thompson, 281 Ga. 30, 31

(2006).

      In addition, the State has a strong interest in avoiding fraud in its elections.

Billups, 554 F.3d 1340, 1353-55 (11th Cir. 2009). Reversing the burden of proof


                                         -21-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 22 of 28




and presuming all provisional ballots are valid unless shown otherwise, as Plaintiff

says it seeks in its Complaint [Doc. 1, pp. 21-25], is a completely new process and

will place an incredible burden on already-overtaxed election officials to try and

prove a negative instead of being able to handle provisional ballots through the

normal processes. It also introduces the serious possibility of fraudulent ballots

being counted and included in election totals—exactly contrary to the State’s

interest in avoiding election fraud.

       Finally, the remedy Plaintiff seeks ultimately is of immaterial consequence.

Even if every outstanding provisional ballot was counted and was voted for the

Democratic candidate, the outcome of the election would not change. (Harvey Dec.

at ¶ 15.)

       The relief Plaintiff seeks would require a complete rewrite of O.C.G.A. §

21-2-419 because this Court would have to give specific direction to non-party

local election superintendents about how to process and handle provisional ballots.

Plaintiff is asking for a completely reinvented and new process that has never been

used in Georgia and is the exact opposite of Georgia law on the processing of

provisional ballots—and it would not even make a difference in the outcome of the

election.




                                         -22-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 23 of 28




      When comparing the massive disruption to the state’s election processes and

the potential for fraud with the fact that Plaintiff has not produced a single voter in

the situation it imagines exists and the fact that the election outcome will not

change, the equities do not favor an injunction.

          2. The proposed injunction does not serve the public interest.

      Courts should use their discretion to deny injunctions that work a “chaotic

and disruptive effect upon the electoral process,” because they are not in the public

interest. See Fishman v. Schaffer, 429 U.S. 1325, 1330, 97 S. Ct. 14 (1976);

Benisek v. Lamone, ___ U.S. ___, 138 S. Ct. 1942, 1945, 201 L. Ed. 2d 398

(2018). There is a significant public interest in ensuring orderly elections and the

purpose of a preliminary injunction is to preserve the status quo—not to rewrite a

statute after an election is over. Benisek, 138 S.Ct. at 1945; Purcell, 549 U.S. at 4-

5.

      Plaintiff has not shown that the proposed injunction is in the public interest.

As outlined above, Director Harvey explained the massive disruption in the

Georgia runoff processes by even a slight delay in certification of votes. The

chaotic effect of any order altering the process for handling provisional ballots

would be unprecedented in Georgia. Fishman, 429 U.S. at 1330.




                                         -23-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 24 of 28




      The proposed injunction is also not in the public interest because Plaintiff

did not exercise reasonable diligence in placing these matters before the Court.

Benisek, 138 S. Ct. at 1943-44. Plaintiff has not shown that any new information

was needed before bringing this lawsuit, citing to events in 2015 and “research”

from 2016 as part of its proposed “evidence.” [Doc. 15-1, p. 9]. Plaintiff filed this

action before the election and then sat and waited for the election outcome before

seeking emergency relief instead of immediately filing for relief on the day the

lawsuit was filed.

      While Plaintiff claims that courts “routinely grant” preliminary injunctions

involving voting, it has not cited a single case where relief was granted after an

election result was known. See Georgia State Conference of the NAACP v. Fayette

Cty. Bd. of Comm'rs, 118 F. Supp. 3d 1338, 1341 (N.D. Ga. 2015) (plaintiff

sought injunction on July 17 for election to be held in September); Dillard v.

Crenshaw Cty., 640 F. Supp. 1347, 1361, 1373 (M.D. Ala. 1986), order dissolved,

No. CIV.A.2:85CV1332-MHT, 2006 WL 3392071 (M.D. Ala. July 31, 2006), and

order dissolved, No. CIV.A. 2:85CV1332MHT, 2006 WL 3923887 (M.D. Ala.

Oct. 3, 2006) (February 6 petition for injunction for elections held starting in June);

Charles H. Wesley Educ. Found., Inc. v. Cox, 324 F. Supp. 2d 1358, 1361 (N.D.

Ga. 2004), aff'd, 408 F.3d 1349 (11th Cir. 2005) (June petition for injunction for


                                         -24-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 25 of 28




elections held in July); United States v. Berks Cty., Pa., 250 F. Supp. 2d 525, 527

(E.D. Pa. 2003) (February 25 petition for injunction for elections in May); Johnson

v. Halifax Cty., 594 F. Supp. 161, 171 (E.D.N.C. 1984) (July order on preliminary

injunction for upcoming general elections); N. Carolina State Conference of the

NAACP v. N. Carolina State Bd. of Elections, No. 1:16CV1274, 2016 WL

6581284, at *9 (M.D.N.C. Nov. 4, 2016) (October petition for preliminary

injunction limited to registration for November election).

      Given the massive disruption to the entire election process, Plaintiff has not

demonstrated how its proposed injunction will serve the public interest. Plaintiff

has not exercised reasonable diligence and its request for a temporary restraining

order should be denied. Benisek, 138 S.Ct. at 1944.

      Respectfully submitted this 8th Day of November 2018.

                                    Christopher M. Carr
                                    Attorney General
                                    Georgia Bar No. 112505
                                    Dennis R. Dunn
                                    Deputy Attorney General
                                    Georgia Bar No. 234098
                                    Russell D. Willard
                                    Senior Assistant Attorney General
                                    Georgia Bar No. 760280
                                    State Law Department
                                    40 Capitol Square, S.W.
                                    Atlanta, Georgia 30334
                                    Telephone: (404) 656-3357


                                        -25-
Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 26 of 28




                          /s/ Josh B. Belinfante
                          Josh Belinfante
                          Georgia Bar No. 047399
                          jbelinfante@robbinsfirm.com
                          Ryan Teague
                          Georgia Bar No. 701321
                          rteague@robbinsfirm.com
                          Kimberly Anderson
                          Georgia Bar No. 602807
                          kanderson@robbinsfirm.com
                          Robbins Ross Alloy Belinfante Littlefield LLC
                          999 Peachtree Street, N.E., Suite 1120
                          Atlanta, GA 30309
                          Telephone: (678) 701-9381

                          Bryan P. Tyson
                          Georgia Bar No. 515411
                          Special Assistant Attorney General
                          STRICKLAND BROCKINGTON
                           LEWIS LLP
                          Midtown Proscenium Suite 2200
                          1170 Peachtree Street NE
                          Atlanta, GA 30309
                          678-347-2200

                          Special Assistant Attorney General

                          Attorneys for Defendant




                             -26-
       Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 27 of 28




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Notice has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Notice

has been prepared using 14-pt Times New Roman Font.



                                       /s/ Josh B. Belinfante
                                       Josh Belinfante
                                       Georgia Bar No. 047399




                                        -27-
        Case 1:18-cv-05102-AT Document 32 Filed 11/08/18 Page 28 of 28




                         CERTIFICATE OF SERVICE



      I hereby certify that I have this day filed the within and foregoing

DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR

A TEMPORARY RESTRAINING ORDER AND EXPEDITED

DISCOVERY with the Clerk of Court using the CM/ECF system, which

automatically sent counsel of record e-mail notification of such filing.

      This 8h day of November, 2018.



                                       /s/ Josh Belinfante
